Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “The accessory base of Claim 1 said flange having”. Examiner presumes this should read – The accessory base of Claim 1 wherein said flange has --.
Claim 4 recites “The accessory base of Claim 3, one of said first or second flange body movable”. Examiner presumes this should read – The accessory base of Claim 3, wherein one of said first or second flange body is movable --. 
Claim 5 recites “The accessory base of Claim 4, said second flange body being biased”. Examiner presumes this should read -- The accessory base of Claim 4, wherein said second flange body is biased –
Claim 14 recites “The accessory base of Claim 13, said conduit housing having”. Examiner presumes this should read -- The accessory base of Claim 13, wherein said conduit housing has --.
Claim 15 recites “The accessory base of Claim 13, said second side and said first side at”. Examiner presumes this should read -- The accessory base of Claim 13, wherein said second side and first side are at --. 
Claim 18 recites “The accessory base of Claim 18, said accessory base being mountable”. Examiner presumes this should read -- The accessory base of Claim 18, wherein said accessory base is mountable -- .
Claim 19 recites “The accessory base of Claim 12, said flange having --. Examiner presumes this should read – The accessory base of Claim 12, wherein said flange has --.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites “each having a first end and a second end”. It is unclear to what “each” is referring as there are multiple elements which are claimed. 
Claim 3 recites “a first flange body and a second flange body”. There is lack of antecedent basis for these terms in the specification. Examiner presumes these should be –outer flange body – and – inner flange body --. Dependent claims 4-5 also recite “first or second flange body”, “second flange body” and “first or second flange body”, respectively. 
Claim 5 recites “said second flange body being biased to a first of two positions closest to the adjacent component”. Its is unclear if this means the first position is closer than the second position, or that the first and second positions are closer than other positions.
Claim 6 recites “said adjacent component is one of a track housing, a hardware assembly, awning roller tube or a cassette awning assembly”. Claim 1 appears to only functionally recite the “adjacent component”, thus it is unclear if it is intended to be positively claimed in claim 1 based on the recitation of claim 6. 
Claims 8-10 recite what the powered accessory is. Claim 1 appears to only functionally recite the “powered accessory”, thus it is unclear if anything is positively recited in claims 8-10 or only that the powered accessory is capable of being these items. 
Claim 10 recites “the powered accessory includes one of audio or video”. It is unclear how a powered accessory can be an audio or a video. This language is confusing and unclear. 
Claim 12 recites “said power groove comprises at least one track”. Claim 1 appears to only functionally recite the “power groove”, thus it is unclear if it is intended to be positively claimed in claim 1 based on the recitation of claim 12.
Claim 14 recites “an elbow shape”. It is unclear what is defined by “elbow shape” as elbows can be different shapes.   
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai 6,059,582 in view of Coutre 4,919,625.
In regard to claim 1, Tsai ‘582 discloses an accessory base for use with a powered accessory, comprising: 
A flange (2) having a body (12,13), a first side (top) and a second side (bottom), a first contact (58, right) and a second contact (58, left) each having a first end and a second end, said first and second contacts (58, right and left) extending into said flange (2).
A power head (28) spaced from said body (12) at said first side (top) of said flange.
Said first contact (58, left) and said second contact (58, right), which are the only accessory base contacts, extending through said power head (28).
Said power head (28) having a first dimension (length) and a second dimension (width) and being capable of fitting into a power groove of an adjacent component (1).
Wherein said first contact (58, left) and said second contact (58, right) extend from said power head (28). 
A least one portion of said flange (2) being movable to disengage said adjacent component.
Said flange (2) being connectable (intended use) to a powered accessory for powering by said power groove.  
Tsai 582 fails to disclose:
One of said first and second dimensions being capable of fitting into a power groove of an adjacent component and the other of said first and second dimensions being capable of retaining said power head in said power groove when said power head is rotated.
Wherein said power head and first and second contacts are capable of rotation relative to said power groove solely in one direction for electrical communication with said power groove; at least one portion of said flange being movable to disengage said adjacent component.
Coutre ‘625 discloses: 
One of said first and second dimensions being capable of fitting into a power groove of an adjacent component and the other of said first and second dimensions being capable of retaining said power head in said power groove when said power head is rotated. (column 2, lines 14-16 and shown in Figures 5-6)
Wherein said power head (132) and first and second contacts (74)(76) are capable of rotation relative to said power groove solely in one direction for electrical communication with said power groove. (column 2, lines 34-41)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘582 to make one of the first and second dimensions capable of fitting into a power groove and the other capable of retaining the power head in said power groove when said power head is rotated as taught by Coutre ‘625 in order to allow of easy installation and removal at any point along the track. 
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘582 to make the powerhead and contacts capable of rotation solely in one direction for electrical communication as taught by Coutre ‘625 in order help prevent an issue with reversed polarity that may damage electrical items. (column 2, lines 34-41)
In regard to claim 2, Tsai ‘582 discloses: 
Wherein said first contact (58, left) and said second contact (58, right) are substantially L-shaped.  
In regard to claim 3, Tsai ‘582 discloses: 
Said flange (12,13) having a first flange body (12) and a second flange body (13).  
In regard to claim 4, Tsai ‘582 discloses: 
One of said first (12) or second (13) flange body movable relative to the other. (Figure 3 shows them separate, thus they must be able to move relative to each other)  
In regard to claim 5, Tsai ‘582 discloses: 
Said second flange body (13) being biased (by 53,49) to a first of two positions closest to the adjacent component (1). 
In regard to claim 6, Tsai ’582 discloses: 
Wherein said adjacent component (1) is a track housing.
In regard to claim 7, Tsai ‘582 discloses:
Tabs (29)(29’) extending from one of the first flange body for engagement of said adjacent component (1).  
In regard to claim 8, Tsai ‘582 discloses:
Wherein said powered accessory is a light (Not shown, but column 1, lines 5-6 state that the device is for mounting a lighting fixture to the track).  
In regard to claim 12, Tsai ‘582 discloses: 
Wherein said power groove comprises at least one track (1) including a first (8) and a second (8’) conductor.  
	In regard to claim 13, Tsai ‘582 discloses an accessory base for use with powered accessory, comprising: 
A flange (12,13) having a first side (top) and a second side (right).
A grip (70) to aid rotation of said flange.
A power head (28) extending from said flange (12,13).
A first contact (58, left) extending from said power head (28) and a second contact (58, right) extending from said power head (28), said first and second contacts extending into said flange (12,13).
Said first and second contacts (58, left and right) being the only contacts of the accessory base for electrical communication.
Said power head (28) having a first dimension (length) and a second dimension (width) and being capable of fitting into a power groove (of 1).
A conduit housing (68) disposed at one of said first side and said second side of said flange.  
Tsai 582 fails to disclose:
Said power head first dimension is less than a second dimension, said first dimension allowing passage through a power groove.
Wherein said power head and first and second contacts rotate in only one direction for electrical communication.
Coutre ‘625 discloses: 
Said power head first dimension (width) is less than a second dimension (length), said first dimension allowing passage through a power groove.
 (column 2, lines 14-16 and shown in Figures 4-6)
Wherein said power head (132) and first and second contacts (74)(76) rotate in only one direction for electrical communication (column 2, lines 34-41)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘582 to make one of the first dimension less than the second dimension allowing passage through a power groove as taught by Coutre ‘625 in order to allow of easy installation and removal at any point along the track. 
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘582 to make the powerhead and contacts capable of rotation solely in one direction for electrical communication as taught by Coutre ‘625 in order help prevent an issue with reversed polarity that may damage electrical items. (column 2, lines 34-41)
	In regard to claim 14, Tsai ‘582 discloses: 
Said conduit housing (68) having an elbow shape (elbows have curves)
In regard to claim 15, Tsai ‘582 discloses: 
Said second side (right) and said first side (top) at non-parallel angles.  
In regard to claim 16, Tsai ‘582 discloses: 
A cavity (open space in interior) in said flange (12,13).  
In regard to claim 17, Tsai ‘582 discloses: 
Conductors (60) disposed within said cavity and extending from said first and second contacts (58, left and right) through said conduit housing (68).  
In regard to claim 18, Tsai ‘582 discloses:
Said accessory base being mountable in at least one of an awning roller tube, a hardware assembly, a cassette awning assembly and a track housing. (capable of this) 
In regard to claim 19, Tsai ‘582 discloses:
Said flange having an outer flange body (12) and an inner flange body (13).  
In regard to claim 20, Tsai ‘582 discloses:
Wherein said inner flange body (13) moves relative to the outer flange body (12)

As best understood, claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai 6,059,582 and Coutre 4,919,625 as applied to claim 1 and further in view of Casteel 5,522,704.
In regard to claim 9, Tsai ‘582/Coutre ‘625 fail to disclose: 
Wherein said powered accessory is a fan. 
Casteel ‘704 discloses:
Wherein said powered accessory is a fan (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Tsai ‘582/Coutre ‘625 to make the powered accessory be a fan as taught by Casteel ‘704 as such are known to be mounted in a track for the purpose of providing adjustable cooling options.  
As best understood, claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai 6,059,582 and Coutre 4,919,625 as applied to claim 1 and further in view of Smith et al 2011/0170704.
In regard to claim 10, Tsai ‘582/Coutre ‘625 fail to disclose:
Wherein said powered accessory includes at least one of audio or video.  
Smith et al ‘704 discloses:
Wherein said powered accessory (500) includes at least one of audio or video. (paragraph [0047] states that 500 is a speaker) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the powered accessory include audio as taught by Smith et al ‘704 in order to provide an entertainment feature in a living space. (paragraph [0002])
As best understood, claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai 6,059,582 and Coutre 4,919,625 as applied to claim 1 and further in view of Faller 5,934,349.
In regard to claim 11, Tsai ‘582/Coutre ‘625 disclose:
Said adjacent component (1, Tsai ‘582) is a track.
Tsai ‘582/Coutre ‘625 fail to disclose:
At least one track within an awning assembly.  
Faller ‘349 discloses: 
A track (26) within an awning assembly. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the track of Tsai ‘582 within an awning assembly as taught by Faller ‘349 in order to provide an electrical connection that is easy to connect to and adjustable and allows for electrical wires to be hidden.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634